 1   ROBERT A. REES, Cal. Bar No. 94295
     REES LAW FIRM P.C.
 2   1925 Century Park East, Suite 2000
     Los Angeles, California 90067
 3   Telephone: 310.277.7071
     Facsimile: 310.277.7067
 4   E mail      robertreeslaw@att.net
     Attorneys for Plaintiffs,
 5   CHUNMA USA, INC. AND JAE JUNG
 6   FRANK FALZETTA, Cal. Bar No. 125146
     SCOTT SVESLOSKY, Cal. Bar No. 217660
 7   BRENDA A. BISSETT, Cal. Bar No. 116642
     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 8   333 South Hope Street, 43rd Floor
     Los Angeles, California 90071-1422
 9   Telephone: 213.620.1780
     Facsimile: 213.620.1398
10   E mail      ffalzetta@sheppardmullin.com
                 ssveslosky@sheppardmullin.com
11               bbissett@sheppardmullin.com
12   Attorneys for Defendants,
     WEST AMERICAN INSURANCE
13   COMPANY; OHIO SECURITY
     INSURANCE COMPANY; and
14   LIBERTY MUTUAL INSURANCE
     COMPANY
15

16                              UNITED STATES DISTRICT COURT
17                            CENTRAL DISTRICT OF CALIFORNIA
18
       CHUNMA USA, INC. AND JAE
19     JUNG                                        Case No. 2:19-cv-03521 MRW
20                       Plaintiff,                STIPULATED PROTECTIVE
                                                   ORDER
21           v.
       WEST AMERICAN INSURANCE                     (MRW VERSION 4/19)
22     CO.; OHIO SECURITY
23
       INSURANCE COMPANY;
       LIBERTY MUTUAL INSURANCE
                                                   ‫܈‬ Check if submitted without
       COMPANY, INC.; DOES 1-10                    material modifications to MRW form
24

25                       Defendant.
26

27

28
     SMRH:4833-4119-6959.2                   -1-
 1   1.       INTRODUCTION
 2            1.1       PURPOSES AND LIMITATIONS
 3            Discovery in this action is likely to involve production of confidential,
 4   proprietary, or private information for which special protection from public
 5   disclosure and from use for any purpose other than prosecuting this litigation may
 6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 7   enter the following Stipulated Protective Order. The parties acknowledge that this
 8   Order does not confer blanket protections on all disclosures or responses to
 9   discovery and that the protection it affords from public disclosure and use extends
10   only to the limited information or items that are entitled to confidential treatment
11   under the applicable legal principles. The parties further acknowledge, as set forth
12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
13   file confidential information under seal; Civil Local Rule 79-5 sets forth the
14   procedures that must be followed and the standards that will be applied when a party
15   seeks permission from the court to file material under seal.
16            1.2      GOOD CAUSE STATEMENT
17            Plaintiffs Chunma USA, Inc. and Jae Jung (collectively “Plaintiffs”) have
18   sued Defendants claiming that they breached two insurance policies and acted in bad
19   faith when they refused to defend Plaintiffs in an underlying lawsuit brought by
20   Michael Kors (the “Underlying Action”). Specifically, in the Underlying Action,
21   Michael Kors alleged that Plaintiffs sold women’s accessories, including purses,
22   with designs confusingly similar to Michael Kors’ common law trademarks and
23   trade dress. Michael Kors also alleged that Plaintiffs’ infringing merchandise
24   imitated its famous trade dress, that Plaintiffs “passed off” certain imitation
25   handbags as Michael Kors handbags, and that Plaintiffs diluted the value of Kors’
26   trade dress . Michael Kors asserted claims for trademark and trade dress
27   infringement, trade dress dilution and unfair competition.
28
     SMRH:4833-4119-6959.2                        -2-
 1            Plaintiffs tendered their defense of the Underlying Action under two general
 2   liability insurance policies that West American Insurance Company (“West
 3   American”) and Ohio Security Insurance Company (“Ohio Security”) issued to
 4   Chunma USA, Inc. (“Chunma”) – West American Policy No. BKW (15) 56 13 42
 5   82 for the period 10/20/14 to 10/20/15 and Ohio Security Policy No. BKS (16) 56
 6   13 42 82 for the period 10/20/15 to 10/20/16 (collectively “the Policies”). On June
 7   7, 2016, Defendants denied Plaintiffs’ defense tender on the grounds that the
 8   Policies issued to Chunma do not cover the damages that Michael Kors sought in the
 9   Underlying Action.
10            On February 15, 2019, Plaintiffs filed a complaint in the Superior Court of
11   California for the County of Los Angeles, entitled Chunma USA, Inc. et al. v. West
12   American Insurance Co., et. al., Case No. 19STCV05330. The Complaint alleges
13   two causes of action against Defendants – (1) Breach of Contract and (2) Breach of
14   the Covenant of Good Faith and Fair Dealing. Defendants removed this matter to
15   this Court on April 29, 2019.
16            In this case, Plaintiffs allege as damages (1) the fees and costs incurred
17   defending the Underlying Action, (2) interest on loans used to finance the defense of
18   the Underlying Action, (3) the value of Plaintiffs’ good faith settlement with
19   Michael Kors including but not limited to release of claims against Michael Kors
20   surrendered as a part of a settlement, and the value of goods destroyed in connection
21   with the settlement, and (4) non-economic loss for severe emotional trauma. In
22   discovery, Defendants have sought the settlement agreement between Plaintiffs and
23   Michael Kors and all related correspondence. The settlement agreement, however,
24   contains a confidentiality provision limiting its disclosure. As a result, Plaintiffs
25   cannot produce the settlement agreement and related correspondence until a
26   protective order is in place, which limits disclosure of such materials to just the
27   parties in this case.
28
     SMRH:4833-4119-6959.2                        -3-
 1            Plaintiffs, similarly, have sought discovery from Defendants, including
 2   Defendants’ underwriting file for Chunma USA. Defendants contend that the
 3   underwriting file contains documents that are confidential, proprietary and/or trade
 4   secrets, and that disclosure of the documents without a protective order would cause
 5   serious competitive and financial harm to Defendants.
 6            Defendants underwriting file is disclosed only to Defendants’ employees and
 7   its affiliates. If Defendants’ competitors obtain those documents and emulate the
 8   systems that Defendants have put in place with regard to underwriting insureds, it
 9   could put Defendants at a competitive disadvantage.
10            California law recognizes that proprietary, confidential, business-sensitive
11   information and personal medical and financial information merit protection. These
12   interests overcome the right of public access to such information and support the
13   issuance of an order requiring the sealing of proprietary, confidential, business-
14   sensitive information that any party files in connection with the trial of, or any
15   motion to be filed in, this action. If such information is not filed under seal, there
16   exists a substantial probability that the parties’ interests will be prejudiced, and no
17   means less restrictive than sealing will be sufficient to protect those interests.
18            In order to ensure the required protection for confidential settlement
19   communications, and proprietary, confidential, and business-sensitive information
20   that has been or may be requested during discovery, the Parties stipulate and agree
21   that this protective order should issue, and that its terms shall provide, among other
22   things, the following:
23   2.       DEFINITIONS
24            2.1      Action: this pending federal law suit.
25            2.2      Challenging Party: a Party or Non-Party that challenges the
26   designation of information or items under this Order.
27

28
     SMRH:4833-4119-6959.2                          -4-
 1            2.3      “CONFIDENTIAL” Information or Items: information (regardless of
 2   how it is generated, stored or maintained) or tangible things that qualify for
 3   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 4   the Good Cause Statement.
 5            2.4      Counsel: Outside Counsel of Record and House Counsel (as well as
 6   their support staff).
 7            2.5      Designating Party: a Party or Non-Party that designates information or
 8   items that it produces in disclosures or in responses to discovery as
 9   “CONFIDENTIAL.”
10            2.6      Disclosure or Discovery Material: all items or information, regardless
11   of the medium or manner in which it is generated, stored, or maintained (including,
12   among other things, testimony, transcripts, and tangible things), that are produced or
13   generated in disclosures or responses to discovery in this matter.
14            2.7      Expert: a person with specialized knowledge or experience in a matter
15   pertinent to the litigation who has been retained by a Party or its counsel to serve as
16   an expert witness or as a consultant in this Action.
17            2.8      House Counsel: attorneys who are employees of a party to this Action.
18   House Counsel does not include Outside Counsel of Record or any other outside
19   counsel.
20            2.9      Non-Party: any natural person, partnership, corporation, association, or
21   other legal entity not named as a Party to this action.
22            2.10 Outside Counsel of Record: attorneys who are not employees of a
23   party to this Action but are retained to represent or advise a party to this Action and
24   have appeared in this Action on behalf of that party or are affiliated with a law firm
25   which has appeared on behalf of that party, and includes support staff.
26

27

28
     SMRH:4833-4119-6959.2                         -5-
 1            2.11 Party: any party to this Action, including all of its officers, directors,
 2   employees, consultants, retained experts, and Outside Counsel of Record (and their
 3   support staffs).
 4            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 5   Discovery Material in this Action.
 6            2.13 Professional Vendors: persons or entities that provide litigation
 7   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9   and their employees and subcontractors.
10            2.14 Protected Material: any Disclosure or Discovery Material that is
11   designated as “CONFIDENTIAL.”
12            2.15 Receiving Party: a Party that receives Disclosure or Discovery
13   Material from a Producing Party.
14

15   3.       SCOPE
16            The protections conferred by this Stipulation and Order cover not only
17   Protected Material (as defined above), but also (1) any information copied or
18   extracted from Protected Material; (2) all copies, excerpts, summaries, or
19   compilations of Protected Material; and (3) any testimony, conversations, or
20   presentations by Parties or their Counsel that might reveal Protected Material.
21            Any use of Protected Material at trial will be governed by the orders of the
22   trial judge. This Order does not govern the use of Protected Material at trial.
23

24   4.       DURATION
25            Once a case proceeds to trial, information that was designated as
26   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
27   as an exhibit at trial becomes public and will be presumptively available to all
28
     SMRH:4833-4119-6959.2                        -6-
 1   members of the public, including the press, unless compelling reasons supported by
 2   specific factual findings to proceed otherwise are made to the trial judge in advance
 3   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing "good cause"
 4   showing for sealing documents produced in discovery from "compelling reasons"
 5   standard when merits-related documents are part of court record). Accordingly, for
 6   any such information or exhibit, the terms of this protective order do not extend
 7   beyond the commencement of the trial.
 8            With respect to any other information designated as confidential, even after
 9   final disposition of this litigation, the confidentiality obligations imposed by this
10   Order will remain in effect until a Designating Party agrees otherwise in writing or a
11   court order otherwise directs. Final disposition will be deemed to be the later of (1)
12   dismissal of all claims and defenses in this Action, with or without prejudice; and
13   (2) final judgment herein after the completion and exhaustion of all appeals,
14   rehearings, remands, trials, or reviews of this Action, including the time limits for
15   filing any motions or applications for extension of time pursuant to applicable law.
16

17   5.       DESIGNATING PROTECTED MATERIAL
18            5.1      Exercise of Restraint and Care in Designating Material for Protection.
19   Each Party or Non-Party that designates information or items for protection under
20   this Order must take care to limit any such designation to specific material that
21   qualifies under the appropriate standards. The Designating Party must designate for
22   protection only those parts of material, documents, items, or oral or written
23   communications that qualify so that other portions of the material, documents,
24   items, or communications for which protection is not warranted are not swept
25   unjustifiably within the ambit of this Order.
26            Mass, indiscriminate, or routinized designations are prohibited. Designations
27   that are shown to be clearly unjustified or that have been made for an improper
28
     SMRH:4833-4119-6959.2                         -7-
 1   purpose (e.g., to unnecessarily encumber the case development process or to impose
 2   unnecessary expenses and burdens on other parties) may expose the Designating
 3   Party to sanctions.
 4            If it comes to a Designating Party’s attention that information or items that it
 5   designated for protection do not qualify for protection, that Designating Party must
 6   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 7            5.2      Manner and Timing of Designations. Except as otherwise provided in
 8   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 9   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
10   under this Order must be clearly so designated before the material is disclosed or
11   produced.
12            Designation in conformity with this Order requires:
13            (a) for information in documentary form (e.g., paper or electronic documents,
14   but excluding transcripts of depositions or other pretrial or trial proceedings), that
15   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
16   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
17   portion or portions of the material on a page qualifies for protection, the Producing
18   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
19   markings in the margins).
20            A Party or Non-Party that makes original documents available for inspection
21   need not designate them for protection until after the inspecting Party has indicated
22   which documents it would like copied and produced. During the inspection and
23   before the designation, all of the material made available for inspection will be
24   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
25   documents it wants copied and produced, the Producing Party must determine which
26   documents, or portions thereof, qualify for protection under this Order. Then, before
27   producing the specified documents, the Producing Party must affix the
28
     SMRH:4833-4119-6959.2                        -8-
 1   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 2   portion or portions of the material on a page qualifies for protection, the Producing
 3   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 4   markings in the margins).
 5             (b) for testimony given in depositions that the Designating Party identify the
 6   Disclosure or Discovery Material on the record, before the close of the deposition all
 7   protected testimony.
 8             (c) for information produced in some form other than documentary and for
 9   any other tangible items, that the Producing Party affix in a prominent place on the
10   exterior of the container or containers in which the information is stored the legend
11   “CONFIDENTIAL.” If only a portion or portions of the information warrants
12   protection, the Producing Party, to the extent practicable, will identify the protected
13   portion(s).
14             5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
15   failure to designate qualified information or items does not, standing alone, waive
16   the Designating Party’s right to secure protection under this Order for such material.
17   Upon timely correction of a designation, the Receiving Party must make reasonable
18   efforts to assure that the material is treated in accordance with the provisions of this
19   Order.
20

21   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
22             6.1     Timing of Challenges. Any Party or Non-Party may challenge a
23   designation of confidentiality at any time that is consistent with the Court’s
24   Scheduling Order.
25             6.2     Meet and Confer. The Challenging Party will initiate the dispute
26   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
27   et seq.
28
     SMRH:4833-4119-6959.2                         -9-
 1            6.3      The burden of persuasion in any such challenge proceeding will be on
 2   the Designating Party. Frivolous challenges, and those made for an improper
 3   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 4   parties) may expose the Challenging Party to sanctions. Unless the Designating
 5   Party has waived or withdrawn the confidentiality designation, all parties will
 6   continue to afford the material in question the level of protection to which it is
 7   entitled under the Producing Party’s designation until the Court rules on the
 8   challenge.
 9

10   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
11            7.1      Basic Principles. A Receiving Party may use Protected Material that is
12   disclosed or produced by another Party or by a Non-Party in connection with this
13   Action only for prosecuting, defending, or attempting to settle this Action. Such
14   Protected Material may be disclosed only to the categories of persons and under the
15   conditions described in this Order. When the Action has been terminated, a
16   Receiving Party must comply with the provisions of section 13 below (FINAL
17   DISPOSITION).
18            Protected Material must be stored and maintained by a Receiving Party at a
19   location and in a secure manner that ensures that access is limited to the persons
20   authorized under this Order.
21            7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
22   otherwise ordered by the court or permitted in writing by the Designating Party, a
23   Receiving Party may disclose any information or item designated
24   “CONFIDENTIAL” only to:
25                  (a) the Receiving Party’s Outside Counsel of Record in this Action, as
26   well as employees of said Outside Counsel of Record to whom it is reasonably
27   necessary to disclose the information for this Action;
28
     SMRH:4833-4119-6959.2                        -10-
 1                (b) the officers, directors, and employees (including House Counsel) of
 2   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 3                (c) Experts (as defined in this Order) of the Receiving Party to whom
 4   disclosure is reasonably necessary for this Action and who have signed the
 5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6                (d) the Court and its personnel;
 7                (e) court reporters and their staff;
 8                (f) professional jury or trial consultants, mock jurors, and Professional
 9   Vendors to whom disclosure is reasonably necessary for this Action and who have
10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11                (g) the author or recipient of a document containing the information or a
12   custodian or other person who otherwise possessed or knew the information;
13                (h) during their depositions, witnesses ,and attorneys for witnesses, in the
14   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
15   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
16   will not be permitted to keep any confidential information unless they sign the
17   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
18   agreed by the Designating Party or ordered by the court. Pages of transcribed
19   deposition testimony or exhibits to depositions that reveal Protected Material may
20   be separately bound by the court reporter and may not be disclosed to anyone except
21   as permitted under this Stipulated Protective Order; and
22                (i) any mediator or settlement officer, and their supporting personnel,
23   mutually agreed upon by any of the parties engaged in settlement discussions.
24

25

26

27

28
     SMRH:4833-4119-6959.2                         -11-
 1   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 2   IN OTHER LITIGATION
 3            If a Party is served with a subpoena or a court order issued in other litigation
 4   that compels disclosure of any information or items designated in this Action as
 5   “CONFIDENTIAL,” that Party must:
 6                (a) promptly notify in writing the Designating Party. Such notification
 7   will include a copy of the subpoena or court order;
 8                (b) promptly notify in writing the party who caused the subpoena or order
 9   to issue in the other litigation that some or all of the material covered by the
10   subpoena or order is subject to this Protective Order. Such notification will include
11   a copy of this Stipulated Protective Order; and
12                (c) cooperate with respect to all reasonable procedures sought to be
13   pursued by the Designating Party whose Protected Material may be affected.
14            If the Designating Party timely seeks a protective order, the Party served with
15   the subpoena or court order will not produce any information designated in this
16   action as “CONFIDENTIAL” before a determination by the court from which the
17   subpoena or order issued, unless the Party has obtained the Designating Party’s
18   permission. The Designating Party will bear the burden and expense of seeking
19   protection in that court of its confidential material and nothing in these provisions
20   should be construed as authorizing or encouraging a Receiving Party in this Action
21   to disobey a lawful directive from another court.
22

23   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
24   PRODUCED IN THIS LITIGATION
25                (a) The terms of this Order are applicable to information produced by a
26   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
27   produced by Non-Parties in connection with this litigation is protected by the
28
     SMRH:4833-4119-6959.2                       -12-
 1   remedies and relief provided by this Order. Nothing in these provisions should be
 2   construed as prohibiting a Non-Party from seeking additional protections.
 3                (b) In the event that a Party is required, by a valid discovery request, to
 4   produce a Non-Party’s confidential information in its possession, and the Party is
 5   subject to an agreement with the Non-Party not to produce the Non-Party’s
 6   confidential information, then the Party will:
 7                     (1) promptly notify in writing the Requesting Party and the Non-Party
 8   that some or all of the information requested is subject to a confidentiality
 9   agreement with a Non-Party;
10                     (2) promptly provide the Non-Party with a copy of the Stipulated
11   Protective Order in this Action, the relevant discovery request(s), and a reasonably
12   specific description of the information requested; and
13                     (3) make the information requested available for inspection by the
14   Non-Party, if requested.
15                (c) If the Non-Party fails to seek a protective order from this court within
16   14 days of receiving the notice and accompanying information, the Receiving Party
17   may produce the Non-Party’s confidential information responsive to the discovery
18   request. If the Non-Party timely seeks a protective order, the Receiving Party will
19   not produce any information in its possession or control that is subject to the
20   confidentiality agreement with the Non-Party before a determination by the court.
21   Absent a court order to the contrary, the Non-Party will bear the burden and expense
22   of seeking protection in this court of its Protected Material.
23

24   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
26   Protected Material to any person or in any circumstance not authorized under this
27   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
28
     SMRH:4833-4119-6959.2                        -13-
 1   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 2   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 3   persons to whom unauthorized disclosures were made of all the terms of this Order,
 4   and (d) request such person or persons to execute the “Acknowledgment and
 5   Agreement to Be Bound” that is attached hereto as Exhibit A.
 6

 7   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 8   PROTECTED MATERIAL
 9            When a Producing Party gives notice to Receiving Parties that certain
10   inadvertently produced material is subject to a claim of privilege or other protection,
11   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
12   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
13   procedure may be established in an e-discovery order that provides for production
14   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
15   (e), insofar as the parties reach an agreement on the effect of disclosure of a
16   communication or information covered by the attorney-client privilege or work
17   product protection, the parties may incorporate their agreement in the stipulated
18   protective order submitted to the court.
19

20   12.      MISCELLANEOUS
21            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
22   person to seek its modification by the Court in the future.
23            12.2 Right to Assert Other Objections. By stipulating to the entry of this
24   Protective Order no Party waives any right it otherwise would have to object to
25   disclosing or producing any information or item on any ground not addressed in this
26   Stipulated Protective Order. Similarly, no Party waives any right to object on any
27   ground to use in evidence of any of the material covered by this Protective Order.
28
     SMRH:4833-4119-6959.2                      -14-
 1            12.3 Filing Protected Material. A Party that seeks to file under seal any
 2   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 3   only be filed under seal pursuant to a court order authorizing the sealing of the
 4   specific Protected Material at issue. If a Party's request to file Protected Material
 5   under seal is denied by the court, then the Receiving Party may file the information
 6   in the public record unless otherwise instructed by the court.
 7

 8   13.      FINAL DISPOSITION
 9            After the final disposition of this Action, as defined in paragraph 4, within 60
10   days of a written request by the Designating Party, each Receiving Party must return
11   all Protected Material to the Producing Party or destroy such material. As used in
12   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
13   summaries, and any other format reproducing or capturing any of the Protected
14   Material. Whether the Protected Material is returned or destroyed, the Receiving
15   Party must submit a written certification to the Producing Party (and, if not the same
16   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
17   (by category, where appropriate) all the Protected Material that was returned or
18   destroyed and (2) affirms that the Receiving Party has not retained any copies,
19   abstracts, compilations, summaries or any other format reproducing or capturing any
20   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
21   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
22   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
23   reports, attorney work product, and consultant and expert work product, even if such
24   materials contain Protected Material. Any such archival copies that contain or
25   constitute Protected Material remain subject to this Protective Order as set forth in
26   Section 4 (DURATION).
27

28
     SMRH:4833-4119-6959.2                       -15-
 1   14.      Any willful violation of this Order may be punished by civil or criminal
 2   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
 3   authorities, or other appropriate action at the discretion of the Court.
 4

 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6

 7   DATED: August 12, 2019                      _______/s/Robert Rees___________
                                                 Robert Rees
 8                                               Attorneys for Plaintiffs
 9

10
     DATED: August 12, 2019                      _______/s/ Scott Sveslosky ________
11                                               Scott Sveslosky
                                                 Attorneys for Defendants
12

13

14   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
15

16

17          $XJXVW  
     DATED:_______________                       __________________________________
                                                 HON. MICHAEL R. WILNER
18                                               United States Magistrate Judge
19

20

21

22

23

24

25

26

27

28
     SMRH:4833-4119-6959.2                     -16-
EXHIBIT A




   -17-
 1                                           EXHIBIT A
 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4            I, _____________________________ [full name], of _________________
 5   [full address], declare under penalty of perjury that I have read in its entirety and
 6   understand the Stipulated Protective Order that was issued by the United States
 7   District Court for the Central District of California on [date] in the case of Chunma
 8   USA, Inc. et. al. v. West American Insurance Corp. et al., Case No. 2:19-cv-03521
 9   MRW. I agree to comply with and to be bound by all the terms of this Stipulated
10   Protective Order and I understand and acknowledge that failure to so comply could
11   expose me to sanctions and punishment in the nature of contempt. I solemnly
12   promise that I will not disclose in any manner any information or item that is subject
13   to this Stipulated Protective Order to any person or entity except in strict compliance
14   with the provisions of this Order.
15            I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [full
19   name] of _______________________________________ [full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where signed: _________________________________
25

26   Printed name: _______________________________
27   Signature: __________________________________
28
     SMRH:4833-4119-6959.2

                                           -18-
